PRICE, Presiding Judge.
The indictment charged murder in the second degree. The jury returned a verdict finding her guilty of Manslaughter in the first degree, and fixed her punishment at Imprisonment for ten years.
The evidence disclosed without dispute that defendant killed Wayne Griffin, by stabbing him with a knife. Defendant claimed self defense. Whether defendant was justified in killing deceased was, under the evidence, for the jury to determine. The evidence was sufficient to support the conviction. Colvin v. State, 39 Ala.App. 355, 102 So.2d 911; Champion v. State, 35 Ala.App. 7, 44 So.2d 616.
Requested Charge I has been condemned as improper. Medley v. State, 156 Ala. 78, 47 So. 218; Amos v. State, 123 Ala. 50, 26 So. 524.
Scott v. State, 34 Ala.App. 18, 37 So.2d 670, cites several cases expressly disapproving requested Charge III.
Requested Charge VIII is misleading and invasive of the province of the jury. Its refusal was proper. Ex parte Davis et al., 184 Ala. 26, 63 So. 1010; Arnold v. State, 18 Ala.App. 453, 93 So. 83.
We have carefully reviewed the record in this case and find no reversible error. The judgment is due to be and hereby is affirmed.
Affirmed.
ALMON, J., recuses self.